Exhibit 10.1
 
 
COMMON STOCK AND NOTE PURCHASE AGREEMENT
THIS COMMON STOCK AND NOTE PURCHASE AGREEMENT, is made as of July 14, 2015 (this
"Agreement"), by and among OpGen, Inc., a Delaware corporation (the "Company"),
and Merck Global Health Innovation Fund, LLC, a Delaware limited liability
company (the "Investor").  Certain capitalized terms used in this Agreement are
set forth in Section 1.4.
W I T N E S S E T H
WHEREAS, the Company desires to sell to the Investor, and the Investor desires
to purchase from the Company, on the terms and conditions set forth in this
Agreement, (i) 1,136,364 shares of Common Stock of the Company, par value $0.01
per share (collectively, the "Shares"), at a purchase price of $4.40 per share,
or an aggregate purchase price of $5,000,001.60, and (ii) a Senior Secured
Promissory Note in the aggregate principal amount of $1,000,000, having the
rights, preferences, privileges and restrictions set forth in the form attached
to this Agreement as Exhibit A (the "Note").
NOW, THEREFORE, in consideration of the foregoing recital and the mutual
promises hereinafter set forth, the parties, intending to be legally bound,
hereby agree as follows:
1.            Purchase and Sale of Notes.
1.1    Purchase and Issuance of Notes.  Subject to the terms and conditions of
this Agreement, the Investor agrees to purchase at the Closing and the Company
agrees to sell and issue to the Investor at the Closing, the Shares and the
Note, for an aggregate purchase price of $6,000,001.60 (the "Purchase Price").
1.2    Closing; Delivery.
(a)   The purchase and sale of the Shares and the Note shall take place either
remotely via the exchange of documents and signatures or at the offices of
Ballard Spahr LLP, 1735 Market Street, 51st Floor, Philadelphia, PA 19103, at
10:00 a.m. on the date above first written or at such other date and time or
such other place as the Company and the Investor mutually agree (the "Closing
Date").
(b)   At the Closing, the Company shall issue to the Investor the Shares and the
Note being purchased by the Investor against payment of the Purchase Price
therefor by check payable to the Company or by wire transfer to a bank account
designated by the Company.
1.3    Use of Proceeds.  In accordance with the directions of the Board of
Directors, the Company will use the proceeds from the sale of the Shares and the
Note for working capital and other general corporate purposes.
1.4   Defined Terms Used in this Agreement.  In addition to the terms defined
above, the following terms used in this Agreement shall have the meanings set
forth or referenced below.
(a)   "Affiliate" means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including, without limitation, any general partner,
managing member, officer or director of such Person or any venture capital fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.
(b)   "Code" means the Internal Revenue Code of 1986, as amended.
 
1

--------------------------------------------------------------------------------

 
(c)   "Common Stock" means the common stock, par value $0.01 per share, of the
Company.
(d)   "Convertible Securities" means any securities or rights convertible into,
or exercisable or exchangeable for (in each case, directly or indirectly),
Common Stock, including options and warrants.
(e)   "Exchange Act" means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
(f)   "FDA Laws" means (i) the Federal Food, Drug and Cosmetic Act of 1938, as
amended, (ii) the Public Health Service Act of 1944, and (iii) the rules and
regulations promulgated and enforced by the FDA thereunder.
(g)   "Healthcare Laws" means all statutes, regulations, rules, orders,
ordinances and other laws of any governmental authority with respect to
applicable healthcare regulatory matters,  including, but not limited to, the
federal Medicare or Medicare Advantage, or federal or state  Medicaid statutes,
the federal Tricare statute, 42 U.S.C. § 1320a-7 (Exclusion Statute), 42 U.S.C.
§ 1320a-7a (the Civil Monetary Penalty Law), 42 U.S.C. § 1320a-7b (federal
Anti-Kickback Statute),  42 U.S.C. § 1320a-7c (federal Fraud and Abuse Control
Statute), 42 U.S.C. § 1395nn (Stark Law), 31  U.S.C. § 3729 et seq. (federal
False Claims Act), 18 U.S.C. §§ 287 and 1001 (Criminal False Claims Statutes),
31 U.S.C. § 3801 et seq. (Program Fraud Civil Remedies Act of 1986), the Health
Insurance Portability and Accountability Act of 1996 and its implementing
regulations, as each is amended from time to time ("HIPAA"), the Health
Information Technology for Clinical Health Act provisions of the American 
Recovery and Reinvestment Act of 2009, Pub. Law No. 111-5, and its implementing
regulations ("HITECH"),  Social Security laws, all state laws for medical
assistance enacted or promulgated in connection with federal laws, any mail
fraud statute, any prohibition on the making of any false claim, false statement
or misrepresentation of facts to any third party payor (including commercial
payors) or any federal or state healthcare program, all laws relating to
fee-splitting, all laws relating to the corporate practice of medicine, all laws
relating to insurance, all laws governing assignment, reassignment, global
billing and/or purchased diagnostic tests, all Medicare Advantage marketing
regulations, rules and restrictions, the federal Patient Protection and
Affordable Care Act, as amended by the Health Care and Education Affordability
Act, and any analogous state statutes or related regulations or any other laws
that govern or regulate the health care industry.
(h)   "Investor" means Merck Global Health Innovation Fund, LLC.
(i)   "Key Employee" means any executive-level employee (including division
directors and vice president-level positions) as well as any employee or
consultant who either alone or in concert with others develops, invents,
programs or designs any Company Intellectual Property.
(j)   "Knowledge," including the phrase "to the Company's knowledge," shall mean
the actual knowledge after reasonable inquiry of Evan Jones, Kevin Krenitsky,
Timothy C. Dec, Vadim Sapiro, and David Hoekzema.
(k)   "Material Adverse Effect" means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, or results of operations of the Company.
(l)   "Merger" the merger of Merger Sub with and into AdvanDx, Inc.
 
2

--------------------------------------------------------------------------------

 
(m)   "Merger Agreement" means the Agreement and Plan of Merger between the
Company, AdvanDx, Inc., a Delaware corporation, Velox Acquisition Corp., a
Delaware corporation ("Merger Sub") and the Stockholder Parties thereto, dated
as of the date of this Agreement.
(n)   "NASDAQ" means The NASDAQ Stock Market LLC.
(o)   "Options" shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.
(p)   "Person" means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
(q)   "Personal Information" means (i) any information with respect to which
there is a reasonable basis to believe that the information can be used to
identify an individual, including demographic information; (ii) Social Security
numbers; or (iii) any information that is regulated or protected by one or more
Privacy and Security Laws.
(r)  "Privacy and Security Laws" means all applicable laws concerning the
privacy and/or security of Personal Information, and all regulations promulgated
thereunder, including but not limited to HIPAA, HITECH, the Gramm-Leach-Bliley
Act, the Fair Credit Reporting Act, the Fair and Accurate Credit Transaction
Act, the Federal Trade Commission Act, the Privacy Act of 1974, the CAN-SPAM
Act, the Telephone Consumer Protection Act, the Telemarketing and Consumer Fraud
and Abuse Prevention Act, Children's Online Privacy Protection Act, state Social
Security number protection laws, state data breach notification laws, state
consumer protection laws, the European Union Directive 95/46/EC and Canada's
Personal Information Protection and Electronic Documents Act.
(s)   "Registration Rights Agreement" means the Registration Rights Agreement by
and between the Company and the Investor dated the date hereof and attached
hereto as Exhibit C.
(t)   "SEC" means the U.S. Securities and Exchange Commission.
(u)   "SEC Documents" means all forms, reports and documents required to be
filed by the Company with the SEC pursuant to the federal securities laws and
the SEC's rules and regulations thereunder.
(v)   "Securities" means the Shares and the Note.
(w)   "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
(x)   "Security Agreement" means the Security Agreement by and between the
Company and the Investor dated as of the date hereof and attached hereto as
Exhibit B.
(y)   "Short Sales" include, without limitation, (i) all "short sales" as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps, "put
equivalent positions" (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and (ii) sales and
other transactions through non-U.S. broker dealers or foreign regulated brokers
(but shall not be deemed to include the location and/or reservation of
borrowable shares of Common Stock).
 
3

--------------------------------------------------------------------------------

 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to Investor that, except as set forth in the SEC
Documents (other than any information in the "Risk Factors" or "Forward-Looking
Statements" sections of such SEC Documents or other statements in such SEC
Documents similarly predictive or forward-looking in nature), the following
representations are true and complete as of the Closing Date immediately prior
to the Merger, except as otherwise indicated.
2.1   Organization, Good Standing, Corporate Power and Qualification.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently conducted and as proposed to
be conducted.  The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.
2.2   Capitalization.  The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of the Company
(whether or not presently convertible into or exercisable or exchangeable for
shares of capital stock of the Company) is set forth in Schedule 2.2 hereto. 
The Company has not issued any capital stock since the date of its most recently
filed SEC Report other than to reflect stock option and warrant exercises that
do not, individually or in the aggregate, have a material effect on the issued
and outstanding capital stock, options and other securities.  No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents that have not been effectively waived as of the Closing Date.  Except
as set forth on Schedule 2.2 or a result of the purchase and sale of the Shares,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Common Stock.  The issuance
and sale of the Securities will not obligate the Company to issue shares of
Common Stock or other securities to any Person and will not result in a right of
any holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities.  All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all applicable federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.  No
further approval or authorization of any stockholder, the Board of Directors or
others is required for the issuance and sale of the Securities.  There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company's capital stock to which the Company is a party or, to
the Company's Knowledge, between or among any of the Company's stockholders.
2.3   Subsidiaries.  The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity.  The
Company is not a participant in any joint venture, partnership or similar
arrangement.
Authorization.  All corporate action required to be taken by the Company's Board
of Directors and stockholders in order to authorize the Company to enter into
this Agreement at the Closing, and to issue and sell the Shares and the Note at
the Closing, has been taken or will be taken prior to the Closing.  All action
on the part of the officers of the Company necessary for the execution and
delivery of this Agreement, the performance of all obligations of the Company
under this Agreement to be performed as of the Closing, and the issuance and
delivery of the Securities has been taken or will be taken prior to the
Closing.  This Agreement, when executed and delivered by the Company, shall
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their respective terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors' rights generally, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Registration Rights Agreement may be limited by applicable
federal or state securities laws.
 
4

--------------------------------------------------------------------------------

 
2.5   Valid Issuance of the Securities.  The Securities, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and non-assessable and free
of restrictions on transfer other than restrictions on transfer under this
Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Investor.  Assuming the accuracy of
the representations of the Investor in Section 3 of this Agreement and subject
to the filings described in Section 2.6 below, the Securities will be issued in
compliance with all applicable federal and state securities laws.
2.6   Governmental Consents and Filings.  Assuming the accuracy of the
representations made by the Investor in Section 3 of this Agreement, no consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws, which have been made or will be made in a timely manner.
2.7   Securities Matters.
(a)   The Company has filed all SEC Documents, all of which, as of their
respective dates, complied in all material respects with all applicable
requirements of the Exchange Act. Except to the extent that information
contained in any such SEC Document has been revised, amended, supplemented or
superseded by a subsequent SEC Document, none of the SEC  Documents including,
without limitation, any financial statements or schedules included therein, as
of their respective dates, contained any untrue statement of a material fact or
omitted to state a material fact or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.


(b)   The balance sheets and statements of operations, stockholders' equity and
cash flows of the Company contained in the SEC Documents  (a) comply as to form
in all material respects with applicable accounting requirements and rules and
regulations of the SEC with respect thereto, (b) have been prepared in
accordance with GAAP applied on a basis consistent with prior periods (and, in
the case of unaudited financial information, on a basis consistent with year-end
audits), (c) are in accordance with the books and records of the Company and
(d) present fairly in all material respects the financial condition of the
Company at the dates therein specified and the results of its operations and
changes in financial position for the periods therein specified.


(c)   The SEC Documents include all certifications and statements required of
it, if any, by (i) Rule 13a-14 or 15d-14 under the Exchange Act, and (ii) 18
U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002), and each of
such certifications and statements contain no qualifications or exceptions to
the matters certified therein other than a knowledge qualification, permitted
under such provision, and have not been modified or withdrawn and neither the
Company nor any of its officers has received any notice from the SEC questioning
or challenging the accuracy, completeness, form or manner of filing or
submission of such certifications or statements.


(d)   Except as set forth in the SEC Documents, the Company maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management's general or
specific authorizations, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (c) access to assets is permitted only in accordance with
management's general or specific authorization and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as set forth in the SEC Documents, the Company has established disclosure
controls and procedures for the Company and designed such disclosure controls
and procedures to ensure that material information relating to the Company is
made known to the officers by others within those entities. The Company's
officers have evaluated the effectiveness of the Company's controls and
procedures as of the date prior to the filing date of the most recently filed
periodic report under the Exchange Act (such date, the "Evaluation Date"). Since
the Evaluation Date, there have been no significant changes in the Company's
internal controls or, to the Company's Knowledge, in other factors that could
significantly affect the Company's internal controls.
 
5

--------------------------------------------------------------------------------

 
 


(e)  The Company has otherwise complied in all material respects with the
Securities Act of 1933, Exchange Act of 1934, Sarbanes-Oxley Act of 2002 and all
other applicable federal and state securities laws, rules and regulations.


(f)   The Company's  common stock is listed on NASDAQ the under the symbol
"OPGN" and the Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance in all material respects with
all rules and regulations of NASDAQ applicable to it and the Company's common
stock. The issuance of the Securities under this Agreement does not contravene
the rules and regulations of NASDAQ.  


2.8     Litigation.  There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or to the Company's knowledge,
currently threatened (i) against the Company or any officer, director or Key
Employee of the Company arising out of their employment or board relationship
with the Company; or (ii) that questions the validity of this Agreement or the
right of the Company to enter into it, or to consummate the transactions
contemplated by this Agreement; or (iii) that would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect. 
Neither the Company nor, to the Company's knowledge, any of its officers,
directors or Key Employees is a party or is named as subject to the provisions
of any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality (in the case of officers, directors or Key Employees,
such as would affect the Company).  There is no action, suit, proceeding or
investigation by the Company pending or which the Company intends to initiate. 
The foregoing includes, without limitation, actions, suits, proceedings or
investigations pending or threatened in writing (or any basis therefor known to
the Company) involving the prior employment of any of the Company's employees,
their services provided in connection with the Company's business, or any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.
2.9    Intellectual Property.  The Company (i) owns or possesses adequate right
to use all patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses,
formulae, customer lists, know-how and other intellectual property (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, "Intellectual Property")
necessary for the conduct of its business as currently operated and as proposed
to be operated as described in the SEC Documents, and (ii) has no knowledge that
such conduct of its business conflicts, will conflict or may reasonably be
expected to conflict with, and it has not received any notice of any claim of
conflict with, any such rights of others. The Company has not granted or
assigned to any other Person any right to sell the current products and services
of the Company or those products and services described in the SEC Documents.
Other than with respect to commercially available software products under
standard end-user object code license agreements, there are no outstanding
options, licenses, agreements, claims, encumbrances or shared ownership
interests of any kind relating to the Intellectual Property, nor is the Company
bound by or a party to any options, licenses or agreements of any kind with
respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information, proprietary rights and processes of any
other Person.  To the Company's knowledge, there is no infringement by third
parties of any of its Intellectual Property, there is no pending or threatened
action, suit, proceeding or claim by others challenging the Company's rights in
or to any of its Intellectual Property and the Company is unaware of any facts
that would form a reasonable basis for any such claim. The Company has not
received any written communications alleging that the Company has violated, or
by conducting its business, would violate any of the patents, trademarks,
service marks, tradenames, copyrights, trade secrets, mask works or other
proprietary rights or processes of any other Person. The Company has not
received any claim for royalties or other compensation from individuals,
including employees or former employees of the Company who have made or are
alleged to have made inventive contributions to the Company's technology or
products, that are pending or unsettled, and the Company has no obligation to
pay royalties or other compensation to any such individuals. To the Company's
knowledge, it will not be necessary to use any inventions of any of its
employees or consultants (or Persons it currently intends to hire) made prior to
their employment by the Company.  Each employee and consultant has assigned to
the Company all intellectual property rights he or she owns that are related to
the Company's business as now conducted and as presently proposed to be
conducted.
 
6

--------------------------------------------------------------------------------

 
 
2.10   Compliance with Other Instruments.  The Company is not in violation or
default (a) of any provisions of its Restated Certificate or Bylaws, nor will be
at the time of filing, in violation or default under any provisions of its
Certificate of Amendment, (b) of any instrument, judgment, order, writ or
decree, (c) under any note, indenture or mortgage, or (d) under any lease,
agreement, contract or purchase order to which it is a party or by which it is
bound that is required to be listed on the Disclosure Schedule, the violation of
which would have a Material Adverse Effect.  The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in any such violation or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either (i) a default under any such provision, instrument, judgment,
order, writ, decree, contract or agreement or (ii) an event which results in the
creation of any lien, charge or encumbrance upon any assets of the Company or
the suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to the Company.
2.11   Agreements; Actions.
(a)   There are no agreements, understandings, instruments, contracts or
proposed transactions to which the Company is a party or by which it is bound
that involve (i) obligations (contingent or otherwise) of, or payments to, the
Company in excess of $50,000, (ii) the license of any patent, copyright,
trademark, trade secret or other proprietary right to or from the Company,
(iii) the grant of rights to manufacture, produce, assemble, license, market, or
sell its products to any other Person that limit the Company's exclusive right
to develop, manufacture, assemble, distribute, market or sell its products, or
(iv) indemnification by the Company with respect to infringements of proprietary
rights.
(b)   The Company has not (i) declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its capital
stock, (ii) incurred any indebtedness for money borrowed or incurred any other
liabilities in excess of $25,000 or in excess of $50,000 in the aggregate,
(iii) made any loans or advances to any Person, other than ordinary advances for
travel expenses, or (iv) sold, exchanged or otherwise disposed of any of its
assets or rights, other than the sale of its inventory in the ordinary course of
business.  For the purposes of subsections (b) and (c) of this Section 2.11, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same Person (including Persons the
Company has reason to believe are affiliated with each other) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsection.
 
7

--------------------------------------------------------------------------------

 
(c)   The Company is not a guarantor or indemnitor of any indebtedness of any
other Person.
2.12   Certain Transactions.
(a)   Other than (i) standard employee benefits generally made available to all
employees, (ii) non‑disclosure, non-competition, assignment of inventions
agreements and similar agreements between the Company and certain Key Employees
and consultants, (iii) standard director and officer indemnification agreements
approved by the Board of Directors, and (iv) the purchase of shares of the
Company's capital stock and the issuance of options to purchase shares of the
Company's Common Stock, in each instance, approved in the written minutes or by
action by written consent of the Board of Directors (previously made available
to the Investor or its counsel), there are no agreements, understandings or
proposed transactions between the Company and any of its officers, directors,
consultants or Key Employees, or any Affiliate thereof.
(b)   The Company is not indebted, directly or indirectly, to any of its
directors, officers or employees or to their respective spouses or children or
to any Affiliate of any of the foregoing, other than in connection with expenses
or advances of expenses incurred in the ordinary course of business or employee
relocation expenses and for other customary employee benefits made generally
available to all employees.  None of the Company's directors, officers or
employees, or any members of their immediate families, or any Affiliate of the
foregoing are, directly or indirectly, indebted to the Company.
2.13   Absence of Liens.  The property and assets that the Company owns are free
and clear of all mortgages, deeds of trust, liens, loans and encumbrances,
except for statutory liens for the payment of current taxes that are not yet
delinquent and encumbrances and liens that arise in the ordinary course of
business and do not materially impair the Company's ownership or use of such
property or assets or that relate to equipment financing or capital leases. 
With respect to the property and assets it leases, the Company is in material
compliance with such leases and, to its knowledge, holds a valid leasehold
interest free of any liens, claims or encumbrances other than those of the
lessors of such property or assets.
2.14   Financial Statements.  The financial statements, including the notes
thereto and the supporting schedules, included in the SEC Documents comply in
all material respects with the requirements of the Securities Act and the
Exchange Act, and present fairly the financial position as of the dates
indicated and the cash flows and results of operations for the periods specified
of the Company. Except as otherwise stated in the SEC Documents, such financial
statements have been prepared in conformity with United States generally
accepted accounting principles ("GAAP") applied on a consistent basis throughout
the periods involved. The supporting schedules included in the SEC Documents
present fairly as of the dates indicated and for the periods specified the
information required to be stated therein. No other financial statements, notes
thereto or supporting schedules are required to be included or incorporated by
reference in the SEC Documents. The other financial tables and data included in
the SEC Documents present fairly as of the dates indicated and for the periods
specified the information included therein and have been prepared on a basis
consistent with that of the financial statements included in the SEC Documents
and the books and records of the entities whose information is presented
therein.
 
8

--------------------------------------------------------------------------------

 
 
2.15   Changes.  To the Company's knowledge, since December 31, 2014, there have
been no events or circumstances of any kind that have had or could reasonably be
expected to result in a Material Adverse Effect.
2.16   Employee Matters.  The Company is not a party to an "employee benefit
plan," as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"), which: (i) is subject to any provision of ERISA
and (ii) is or was at any time maintained, administered or contributed to by the
Company or any of its ERISA Affiliates (as defined hereafter). These plans are
referred to collectively herein as the "Employee Plans." An "ERISA Affiliate" of
any person or entity means any other person or entity which, together with that
person or entity, could be treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code. Each Employee Plan has been maintained in material
compliance with its terms and the requirements of applicable law. No Employee
Plan is subject to Title IV of ERISA.  The SEC Documents identifies each
employment, severance or other similar agreement, arrangement or policy and each
material plan or arrangement providing for insurance coverage (including any
self-insured arrangements), workers' compensation, disability benefits,
severance benefits, supplemental unemployment benefits, vacation benefits or
retirement benefits, or deferred compensation, profit-sharing, bonuses, stock
options, stock appreciation rights or other forms of incentive compensation, or
post-retirement insurance, compensation or benefits, which: (i) is not an
Employee Plan; (ii) is entered into, maintained or contributed to, as the case
may be, by the Company or any of its ERISA Affiliates; and (iii) covers any
officer or director or former officer or director of the Company or any of its
ERISA Affiliates. These agreements, arrangements, policies or plans are referred
to collectively as "Benefit Arrangements." Each Benefit Arrangement has been
maintained in material compliance with its terms and with the requirements of
applicable law.
2.17   Tax Returns and Payments.  There are no federal, state, county, local or
foreign taxes due and payable by the Company which have not been timely paid. 
There are no accrued and unpaid federal, state, county, local or foreign taxes
of the Company which are due, whether or not assessed or disputed.  There have
been no examinations or audits of any tax returns or reports by any applicable
federal, state, local or foreign governmental agency.  The Company has duly and
timely filed all federal, state, county, local and foreign tax returns required
to have been filed by it and there are in effect no waivers of applicable
statutes of limitations with respect to taxes for any year.
2.18   Insurance.  The Company has in full force and effect fire and casualty
insurance policies with extended coverage, sufficient in amount (subject to
reasonable deductions) to allow it to replace any of its properties that might
be damaged or destroyed.
2.19   Permits; Compliance with Laws.
(a)   The Company has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business, the lack of which could
reasonably be expected to have a Material Adverse Effect.  The Company is not in
default in any material respect under any of such franchises, permits, licenses
or other similar authority.
(b)   The Company is in compliance in all material respects with all applicable
federal, state and local laws (including without limitation all Healthcare Laws
and the Clinical Laboratories Improvement Act of 1967, as amended ("CLIA")),
rules, regulations, ordinances, directives, judgments, decrees or orders of any
judicial, regulatory or other legal or governmental agency or body, foreign or
domestic (including without limitation the United States Food and Drug
Administration (the "FDA")) in any country or territory in which the Company
operates.
 
9

--------------------------------------------------------------------------------

 
 
(c)   The Company's operations are currently in compliance with all state and
federal laboratory licensure laws (including but not limited to CLIA), and the
Company holds all necessary licenses and permits to operate its business as
currently conducted.
(d)   Neither the Company nor any of its officers, directors, employees or
stockholders has engaged in any activity for, or on behalf of the operations of
the Company, that is in violation of, or, as a result of such violation, is
cause for civil or criminal penalties, mandatory or permissive exclusion or
other administrative sanctions under any Healthcare Laws.
(e)   None of the Company's products and services qualify as designated health
services ("DHS").  The Company does not currently have any financial
relationships with health care providers requiring compliance with the Stark Law
or any applicable state self-referral laws.
(f)   The Company's activities and products are either subject to enforcement
discretion or exempt from regulation by the FDA.
(g)   The Company is not a "Covered Entity" (as that term is defined under
HIPAA) and is not currently a business associate of any Covered Entity. The
Company is now, and has been in the last six years, in material compliance with,
and has developed and, where applicable, implemented policies and procedures and
training programs to help ensure past, current and ongoing compliance with all
applicable Privacy and Security Laws.
(h)   To the Company's Knowledge, it is not under investigation by any
governmental authority for a violation of any Privacy and Security Laws, nor has
it received any notices from the United States Department of Health and Human
Services Office of Civil Rights relating to any such violations.
(i)   Neither the Company nor any of its officers, directors, or employees is a
party to, or bound by, any order, individual integrity agreement, corporate
integrity agreement or other formal or informal agreement with any governmental
authority concerning compliance with any Healthcare Laws, FDA Laws, or Privacy
and Security Laws. Neither the Company nor any of its officers, directors, or
employees has reporting obligations pursuant to any settlement agreement entered
into with any governmental authority.
(j)   The Company is not enrolled with, or required to be enrolled with any
governmental or private payors, and to the extent it has been in the past, the
Company has complied with all enrollment and participation requirements.
Environmental and Safety Laws.  The Company has at all times operated its
business in material compliance with all Environmental Laws, and no material
expenditures are or will be required in order to comply therewith. The Company
has not received any notice or communication that relates to or alleges any
actual or potential violation or failure to comply with any Environmental Laws
that could reasonably be expected to result in a Material Adverse Effect. As
used herein, the term "Environmental Laws" means all applicable laws and
regulations, including any licensing, permit or reporting requirements, and any
action by any federal, state, local or foreign government entity pertaining to
the protection of the environment, protection of public health, protection of
worker health and safety or the handling of hazardous materials, including
without limitation the Clean Air Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Federal Water Pollution Control Act, the
Hazardous Materials Transportation Act, the Resource Conservation and Recovery
Act and the Toxic Substances Control Act.
 
10

--------------------------------------------------------------------------------

 
Money Laundering Laws.  The operations of the Company are and have been
conducted at all times in compliance with applicable financial record keeping
and reporting requirements and money laundering statutes of the United States
and, to the Company's knowledge, all other jurisdictions to which the Company is
subject, including under: (i) the Bank Secrecy Act; (ii) the Uniting and
Strengthening of America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001; (iii) the Foreign Corrupt Practices Act of
1977; (iv) the Currency and Foreign Transactions Reporting Act; (v) ERISA;
(vi) the Money Laundering Control Act; (vii) the rules and regulations
promulgated under any such law or any successor law, or any judgment, decree or
order of any applicable administrative or judicial body relating to such law;
and (viii) any corresponding law, rule, regulation, ordinance, judgment, decree
or order of any state or territory of the United States or applicable foreign
jurisdiction or any administrative or judicial body thereof (collectively, the
"Money Laundering Laws"); and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the best
knowledge of the Company, threatened.
OFAC.  None of the Company or, to the knowledge of the Company, any director,
officer, agent, employee or Affiliate of the Company is currently subject to any
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department ("OFAC"); and the Company will not directly or indirectly
use the proceeds of the Offering, or lend, contribute or otherwise make
available such proceeds to any joint venture partner or other person or entity,
for the purpose of financing the activities of any person currently subject to
any sanctions administered by OFAC. 
3.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that:
3.1   Authorization.  The Investor has full power and authority to enter into
this Agreement to which the Investor is a party.  This Agreement, when executed
and delivered by the Investor, will constitute valid and legally binding
obligations of the Investor, enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors' rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies or (b) to the extent the indemnification provisions contained in the
Registration Rights Agreement may be limited by applicable federal or state
securities laws.
3.2   Purchase Entirely for Own Account.  This Agreement is made with the
Investor in reliance upon the Investor's representation to the Company, which by
the Investor's execution of this Agreement, the Investor hereby confirms, that
the Securities to be acquired by the Investor will be acquired for investment
for the Investor's own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that the Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Investor further
represents that the Investor does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Securities.  The Investor has not been formed for the specific purpose of
acquiring the Securities.
3.3   Disclosure of Information.  The Investor has had an opportunity to discuss
the Company's business, management, financial affairs and the terms and
conditions of the offering of the Securities with the Company's management and
has had an opportunity to review the Company's facilities.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2 of this Agreement or the right of the Investor to rely
thereon.
 
11

--------------------------------------------------------------------------------

 
 
3.4   Restricted Securities.  The Investor understands that the Securities have
not been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Investor's representations as expressed herein.  The
Investor understands that the Securities are "restricted securities" under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Investor must hold the Securities indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  The Investor acknowledges that the Company has no
obligation to register or qualify the Securities for resale except as set forth
in the Registration Rights Agreement.  The Investor further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Company which are outside of the Investor's control, and which
the Company is under no obligation and may not be able to satisfy.
3.5  Legends.  The Investor understands that the Securities, including any
securities issued in respect of or exchange for the Securities, may bear one or
all of the following legends:
(a)   "THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933."
(b)   Any legend set forth in, or required by, this Agreement or a substantially
similar legend set forth in, or required by, this Agreement.
(c)   Any legend required by the securities laws of any state to the extent such
laws are applicable to the Securities represented by the certificate so
legended.
3.6   Accredited Investor.  The Investor is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.
3.7   No Disqualification Event.  With respect to the Securities, neither the
Investor nor any of its directors, executive officers, other officers is subject
to any of the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to
(viii) promulgated under the Securities Act.
3.8   No General Solicitation.  Neither the Investor, nor any of the Investor's
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including through a broker or finder (a) engaged in any
general solicitation, or (b) published any advertisement in connection with the
offer and sale of the Securities.
3.9   Certain Trading Activities.  Other than with respect to the transactions
contemplated herein, since the time that the Investor was first contacted by the
Company or any other Person regarding the transactions contemplated hereby,
neither the Investor nor any Affiliate of the Investor which (x) had knowledge
of the transactions contemplated hereby, (y) has or shares discretion relating
to the Investor's investments or trading or information concerning the
Investor's investments, including in respect of the Securities, and (z) is
subject to the Investor's review or input concerning such Affiliate's
investments or trading (collectively, "Trading Affiliates") has directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Investor or Trading Affiliate, effected or agreed to
effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company's securities). 
Notwithstanding the foregoing, in the case of the Investor and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of the
Investor's or Trading Affiliate's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Investor's or Trading Affiliate's assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio managers that have knowledge about the financing
transaction contemplated by this Agreement.  Other than to other Persons party
to this Agreement, the Investor has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).  Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future. The Investor is aware that
the anti-manipulation rules of Regulation M under the Exchange Act may apply to
sales of Common Stock and other activities with respect to the Common Stock by
the Investor.
 
12

--------------------------------------------------------------------------------

 
3.10   Residence.  The Investor's office in which it maintains its principal
place of business is Two Merck Drive 2W116, Whitehouse Station, New Jersey
08889.
4.          Covenants and Agreements.
4.1    Right of Participation.  Subject to the terms and conditions of this
Section 4.1 and applicable securities laws, if the Company proposes to offer or
sell any New Securities, the Investor shall have a right to participate in such
offering of New Securities on a pro rata basis based on its percentage equity
ownership in the Company.
(a)   The Company shall give written notice (the "Notice of Issuance") to the
Investor, stating (i) its bona fide intention to offer such New Securities, (ii)
the number of such New Securities to be offered, and (iii) the price and terms,
if any, upon which it proposes to offer such New Securities. The Investor shall
have thirty (30) days from the date of the Notice of Issuance to agree to
purchase its pro rata share of such New Securities for the same consideration,
and otherwise upon the terms specified in the Notice of Issuance by giving
written notice to the Company, and stating therein the quantity of New
Securities to be purchased by Investor. The Company and Investor shall select a
date not later than twenty (20) days (or longer if required by law) after the
expiration of the thirty (30) day notice period referenced above for the closing
of the purchase and sale of the New Securities. In the event any purchase by
Investor is not consummated, other than as a result of the fault of the Company,
within the provided time period, the Company may issue the New Securities
subject to purchase by Investor free and clear from the restrictions of this
Section 4.1. Any New Securities not elected to be purchased by Investor may be
sold by the Company to the Person to which the Company intended to sell such New
Securities on terms and conditions no less favorable to the Company than those
offered to Investor.
(b)   The right of participation in this Section 4.1 shall not be applicable to
Exempted Securities.  For purposes of this Agreement, "Exempted Securities"
shall mean:
i.    shares of Common Stock, Options or Convertible Securities issued or
issuable by reason of a dividend, stock split, split-up or other distribution on
shares of Common Stock;
 
13

--------------------------------------------------------------------------------

 
ii.   shares of Common Stock or Options issued or issuable to employees or
directors of, or consultants or advisors to, the Company or any of its
subsidiaries pursuant to a plan, agreement or arrangement approved by the Board
of Directors of the Company;
iii.   shares of Common Stock, Options or Convertible Securities issued or
issuable to banks, equipment lessors or other financial institutions, or to real
property lessors, pursuant to a debt financing, equipment leasing or real
property leasing transaction approved by the Board of Directors of the Company;
iv.   shares of Common Stock issued pursuant to the bona fide acquisitions,
mergers or similar transactions, as approved by the Board of Directors; or
v.    shares of Common Stock issued in connection with any future licensing of
technology from third parties, as approved by the Board of Directors.
4.2   Termination; No Transfer. The Investor's rights pursuant to Section 4.1
shall terminate in the event (i) that the Investor no longer holds at least five
percent (5%) of the outstanding common stock of the Company, or (ii) of a Change
of Control.  For purposes hereof, a "Change of Control" means the sale of all or
substantially all the assets of the Company; any merger, consolidation or
acquisition of the Company with, by or into another corporation, entity or
person; or any change in the ownership of more than fifty percent (50%) of the
voting capital stock of the Company in one or more related transactions.  The
Investor's rights pursuant to Section 4.1 are not transferable by the Investor.
4.3   Board Representation.  On or as soon as practicable following the Closing
Date, the Company's Board of Directors shall be expanded to seven (7) members
and the Board of Directors shall fill the vacancy with one designee of the
Investor, who shall be determined by the Investor subject to the consent of the
Company which consent shall not be unreasonably withheld.  For as long as
Investor holds at least 5% of the outstanding common stock of the Company, the
Board of Directors shall nominate such Investor designee, or any replacement, if
applicable, for election by the stockholders at each annual or special meeting
of the stockholders at which directors are elected.  The Company shall enter
into an indemnification agreement with such designee and provide director and
officer insurance coverage reasonably acceptable to the Investor.
4.4   Indemnification.
(a)   For a period of twenty-four (24) months following the Closing Date, the
Company hereby indemnifies and holds harmless the Investor, to the extent of any
Losses incurred by Investor in excess of the amount of the Merger Consideration
(as defined in the Merger Agreement) actually received by the Investor in
connection with the Company's acquisition of AdvanDx, Inc. (the "AdvanDx
Transaction"), valued as of the time of the closing of the AdvanDx Transaction,
solely for any claims brought against the Investor by any other stockholder of
AdvanDx, Inc. in connection with the AdvanDx Transaction.  This indemnification
does not provide any indemnification of the Investor against any Losses incurred
in connection with any other pending or future litigation unrelated to the
AdvanDx Transaction.  For purposes of this Section 4.4, defined terms used
without definition have the meanings set forth in the Merger Agreement.
(b)   If the Investor seeks indemnification under this Section 4.4 with respect
to any indemnifiable matter it shall promptly notify the Company in writing (any
such notice, a "Notice of Claim"); provided, however, that no delay on the part
of the Investor in notifying the Company shall relieve the Company from any
obligation hereunder except to the extent the Company is materially prejudiced
thereby.  The Notice of Claim shall state the nature and basis of such claim or
event, the amount thereof to the extent known and the basis of the Investor's
belief that it is or may be entitled to indemnification with respect thereto.
 
14

--------------------------------------------------------------------------------

 
(c)   If a claim for indemnification involves Litigation, the Company shall be
entitled (but not obligated) to defend the Investor against such claim with
counsel selected by the Investor and reasonably satisfactory to the Company, and
the Investor may participate in the defense of such claim at its own expense. 
Neither the Company nor the Investor shall consent to the entry of any judgment
or enter into any settlement with respect to such claim without the prior
written consent of the other (which consent shall not be unreasonably
withheld).  Notwithstanding the foregoing, the Investor shall have the right to
assume control of the defense of any such claim and the Company shall pay the
reasonable fees and expenses of the Investor's counsel if (i) the Investor and
Company have significantly divergent interests, or (ii) the named parties to any
such claim include both the Investor and the Company, and the Investor has
defenses available to it that are unavailable to the Company, or (iii) such
claim seeks injunctive relief, specific performance, or other equitable relief
from, or seeks to impose any criminal penalty, fine or other sanction on, the
Investor.  In no case shall the Company be liable for the fees and disbursements
of more than one counsel (in addition to local counsel).
5.          Conditions to the Investor's Obligations at Closing.  The
obligations of the Investor to purchase the Shares and the Note at the Closing
are subject to the fulfillment, on or before the Closing, of each of the
following conditions, unless otherwise waived:
5.1   Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 shall be true and correct in all respects as of
the Closing.
5.2   Performance.  The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
the Closing.
5.3   Compliance Certificate.  The Chief Financial Officer of the Company shall
deliver to the Investor at the Closing a certificate certifying that the
conditions specified in Sections 5.1 and 5.2 have been fulfilled or satisfied.
5.4   Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Notes
and Warrants pursuant to this Agreement shall be obtained and effective as of
the Closing.
5.5   Secretary's Certificate.  The Secretary of the Company shall have
delivered to the Investor at the Closing a certificate certifying with respect
to (i) the Restated Certificate and the Certificate of Amendment, (ii) the
Amended and Restated Bylaws of the Company, and (iii) resolutions of the Board
of Directors of the Company approving the Agreement, the Note, the Security
Agreement, and the Registration Rights Agreement (collectively, the "Transaction
Documents"), and the transactions contemplated under the Transaction Documents.
5.6   Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to
Investor, and Investor (or its counsel) shall have received all such counterpart
original and certified or other copies of such documents as reasonably
requested.  Such documents may include good standing certificates.
 
15

--------------------------------------------------------------------------------

 
5.7   Security Agreement.  The Security Agreement shall have been executed and
delivered by the Company and the Investor.
5.8   Registration Rights Agreement.  The Registration Rights Agreement shall
have been executed and delivered by the Company and the Investor.
5.9.  Merger.  The Merger pursuant to the Merger Agreement shall have been
consummated.
 
6.         Conditions of the Company's Obligations at Closing.  The obligations
of the Company to sell the Shares and the Note to the Investor at the Initial
Closing are subject to the fulfillment, on or before the Closing, of each of the
following conditions, unless otherwise waived:
6.1   Representations and Warranties.  The representations and warranties of the
Investor contained in Section 3 shall be true and correct in all respects as of
such Closing.
6.2   Performance.  The Investor shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by them on or before the
Closing.
6.3   Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
and the Note pursuant to this Agreement shall be obtained and effective as of
the Closing.
6.4   Security Agreement.  The Security Agreement shall have been executed and
delivered by the Company and the Investor.
6.5   Registration Rights Agreement.  The Registration Rights Agreement shall
have been executed and delivered by the Company and the Investor.
7.          Miscellaneous.
7.1   Survival of Warranties.  Unless otherwise set forth in this Agreement, the
representations, warranties, covenants and agreements of the Company and the
Investor contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation or knowledge of the subject matter thereof made by
or on behalf of the Investor or the Company.
7.2   Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
7.3   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware excluding that body of law
pertaining to conflict of law.
7.4   Counterparts; Facsimile.  This Agreement may be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
16

--------------------------------------------------------------------------------

 
7.5   Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
7.6   Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient's next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth on the signature page or Exhibit A, or to
such e-mail address, facsimile number or address as subsequently modified by
written notice given in accordance with this Section 7.6.
If notice is given to the Company, a copy shall also be sent to:


Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
Attn: Mary J. Mullany
7.7    No Finder's Fees.  Each party represents that it neither is nor will be
obligated for any finder's fee or commission in connection with this
transaction.  The Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder's or broker's fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Investor or any of its officers, employees, or representatives is
responsible.  The Company agrees to indemnify and hold harmless the Investor
from any liability for any commission or compensation in the nature of a
finder's or broker's fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.
7.8    Amendments and Waivers.  Any term of this Agreement may be amended,
terminated or waived only with the written consent of the Company and the
Investor.  Any amendment or waiver effected in accordance with this Section 7.8
shall be binding upon the Investor and each transferee of the Securities, each
future holder of all such Securities, and the Company.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing; and shall
be effective only to the extent specifically set forth in such writing.
7.9    Fees and Expenses.  At the Closing, the Company shall pay the reasonable
fees and expenses of Shumaker, Loop & Kendrick, LLP, the counsel for Investor,
in an amount not to exceed, in the aggregate, $50,000.
7.10  Severability.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
7.11  Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.
 
17

--------------------------------------------------------------------------------

 
7.12   Entire Agreement.  This Agreement (including the Exhibits hereto)
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.
[Remainder of Page Intentionally Left Blank]
 
 
 
 
18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Common Stock and Note
Purchase Agreement as of the date first written above.
COMPANY:


OPGEN, INC.




By:   /s/ Timothy C. Dec
Name:  Timothy C. Dec
Its:       Chief Financial Officer
 
 
 
 
19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Common Stock and Note
Purchase Agreement as of the date first written above.
INVESTOR:


MERCK GLOBAL HEALTH INNOVATION FUND, LLC








By:   /s/ William J. Taranto
Name:  William J. Taranto
Title:    President






 
 
 
 
 
 
 
20